Citation Nr: 1531886	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  06-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine from March 3, 2000, and in excess of 20 percent from October 1, 2007.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to initial compensable rating for a surgical scar of the back. 

8.  Entitlement to a compensable rating for a surgical scar of the anterior trunk.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1986.  A period of active duty from October 1986 to 1987 was dishonorable for VA purposes.  See February 2013 Administrative Decision.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2000, December 2001, and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2000 and December 2001 decisions, in pertinent part, denied service connection for bilateral hearing loss and degenerative disc disease of the lumbar spine/ low back strain.  The July 2003 rating decision, in pertinent part, denied service connection for tinnitus. 

This appeal also comes before the Board from a May 2005 rating decision of the RO that granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating, effective from March 3, 2000.  

In October 2004 the Veteran testified at an RO hearing in St. Petersburg, Florida as to the issue of service connection for a lumbar spine disability.  The transcript of that hearing is of record.


In April 2008, the RO granted a temporary total rating for convalescence following surgery for degenerative disc disease of the lumbar spine, effective July 31, 2007, and a 10 percent rating, effective October 1, 2007.  

In October 2008, the Board remanded this case for additional development.  

In August 2010, the Appeals Management Center (AMC) granted a 20 percent rating for degenerative disc disease of the lumbar spine, effective October 1, 2007.  

In January 2011 and August 2013, the Board again remanded the case for additional development. 

In two decisions in September 2014, the RO denied service connection for hypertension, sleep apnea, and a left knee disorder, granted service connection and a noncompensable rating for a surgical scar of the back, and denied a compensable rating for service-connected surgical scar of the anterior trunk.  The Veteran expressed timely disagreement with these decisions in November 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of service connection for hypertension, sleep apnea, and a left knee disorder, an initial compensable rating for a surgical scar of the back, and a compensable rating for service-connected surgical scar of the anterior trunk are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifested after active service and was not caused or aggravated by any aspect of service including exposure to aircraft engine noise and equipment operations. 

2.  The Veteran's tinnitus manifested after active service and was not caused or aggravated by any aspect of service including exposure to aircraft engine noise and equipment operations. 

3.  Prior to July 16, 2005, the Veteran's degenerative disc disease of the lumbar spine was manifested by mild symptoms with characteristic pain on motion, reported radicular pain, forward flexion of 80 to 90 degrees, with no clinically observed muscle spasms, abnormal spinal contour, incapacitating episodes requiring bed rest and treatment by a physician of at least two weeks, or clinically observed incomplete paralysis of the sciatic nerve system. 

4.  From July 16, 2005 to July 31, 2007, and from October 1, 2007 to the present, the Veteran's degenerative disc disease of the lumbar spine was manifested by moderate symptoms with characteristic pain on motion and recurring attacks, reported radicular pain, forward flexion of between 30 and 60 degrees, with no clinically observed muscle spasms, abnormal spinal contour, one incapacitating episode requiring bed rest and treatment by a physician of at least two weeks but not greater than four weeks, and no clinically observed incomplete paralysis of the sciatic nerve system. 

 
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to July 16, 2005 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a. Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 ((2014).    

4.  The criteria for a rating of 20 percent, but not higher, for degenerative disc disease of the lumbar spine from July 16, 2005 to July 31, 2007 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a. Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 ((2014).    

5.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from October 1, 2007 to the present are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 ((2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO received the Veteran's claim for service connection for bilateral hearing loss in March 2000, prior to enactment of legislation in November 2000 that requiring notice and assistance.  However, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In May 2001, the RO provided notice and readjudicated the claim for hearing loss in December 2001.   This notice explained the Veteran's and VA's respective responsibilities to obtain relevant evidence and the criteria to substantiate claims for service connection except it did not explain the method for assignment of a rating and effective date.  The RO received the Veteran's claim for service connection for tinnitus in November 2002 but did not provide adequate notice prior to the initial adjudication of the claim in July 2003.  In part in response to the Board's October 2008 remand, the AMC provided adequate notice pertaining to both claims in November 2008 followed by readjudication of the claims in several supplemental statements of the case.  Moreover, the Veteran submitted many statements addressing the origin and status of hearing loss and tinnitus indicating actual knowledge of the criteria and sources of relevant evidence to substantiate the claims. 

Regarding the claims for increased ratings for degenerative disc disease of the lumbar spine, the Veteran has appealed the initially assigned rating.  VA's General Counsel has held that no notice is required for this downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for degenerative disc disease of the lumbar spine was granted and an initial rating was assigned in a May 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, identified private and VA outpatient treatment records, several audiometric test reports from the Veteran's federal employer, and the reports of VA examinations in June 2000, October 2007, July 2010, February 2013, March 2013, July 2014, and January 2015.  The clinical test results in these reports are adequate as the tests were performed by qualified audiologists and physicians with data and clinical observations and opinions that can be applied to the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, the Board finds that no additional RO action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

In its October 2008, January 2011, and August 2013 remands, the Board directed further development and adjudication of the character of the Veteran's final discharge and additional examinations for hearing loss, tinnitus, and the lumbar spine to include consideration of the Veteran's lay statements and opinions regarding evidence of ear infections in service and symptoms of neurologic complications associated with the lumbar spine disease.  The results of a thorough review of the service personnel records were set forth in a February 2013 administrative decision which has not been challenged by the Veteran.  Rather, he contends that his service connection claims arise from the honorable period of active duty service.  Additional VA examinations have been obtained and are discussed further below.  Therefore, the Board finds that there has been substantial compliance with the instructions in the three remands.  

The Veteran served as a U.S. Navy aviation electrician.  He contended in many written statements that his bilateral hearing loss and tinnitus first manifested during active service and was caused by exposure to aircraft engine noise.  He also contended that his degenerative disc disease of the lumbar spine is more severe than is contemplated by the initial and staged ratings.  

II. Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran served from 1976 to 1986 which was not during a recognized period of war; therefore, the presumption for chronic disabilities and demonstration of a continuity of symptomatology are not available.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Relevant to audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In letters in June 2002, November 2002, and April 2013, the Veteran reported that his active duty assignments included operation and maintenance of a jet engine test cell and test facilities for aircraft generators as well as in-flight duties to troubleshoot electrical equipment.  Service personnel records confirmed these assignments.  Although in-service audiometric examinations note that ear protection was used in this peacetime repair environment, the Board finds that the Veteran was likely on occasion exposed to high levels of noise in service because of the nature of his occupation over a long period of service.  In an undated letter, the Veteran listed his post-service employment that showed work as a marine and aviation electrician.  He reported that most recently he had been assigned administrative duties in low noise areas.  

In the June 2002 letter, the Veteran reported that he experienced ringing in the ears and difficulty hearing conversation with family members and co-workers.  He also called attention to records of treatment for ear infections during active service. 

Service treatment records showed that the Veteran was treated for otitis externa of the right ear in October 1978, March 1979, June 1982, and March 1984.  In April 1982, an audiogram showed a significant threshold shift up to puretone thresholds in the 50 to 80 decibel range in the right ear.  The examiner noted that an infection was in progress.  An audiogram in July 1982 showed a return to normal right ear hearing acuity.  In a May 1984 physical examination questionnaire, the Veteran denied any history of hearing loss, and the examiner noted no organic ear deficits.  All other audiometric tests including a test concurrent with an August 1986 reenlistment physical examination show normal hearing acuity but with an upward shift only of approximately 10 decibels or less at some frequencies from that measured in a November 1975 enlistment examination.  Service treatment records are silent for any report of tinnitus.  

Records of private primary care show that the Veteran was treated in January 1998 for otitis medical for the left ear with antibiotic medication

The RO received the Veteran's claim for service connection for bilateral hearing loss in March 2000 and for tinnitus in November 2002.  In the following tables, audiometric frequencies are expressed in hertz (Hz) and puretone thresholds in decibels.  

In June 2000, the Veteran underwent a VA compensation and pension (C&P) examination.  Audiometric testing yielded the following: 

Frequency    500   1000    2000   3000    4000
Right ear	10	10	10	30	35
Left ear	5	0	0	10	15

Speech recognition scores were 100 percent for the right ear and 96 percent for the left ear. The examiner noted the Veteran's report of a gradual decline in understanding conversations and experiencing the onset of tinnitus one year earlier that had increased in frequency in the past six months.  There were no organic ear deficits.  The examiner diagnosed sensorineural hearing loss at higher frequencies in the right ear.   

In December 2000 and December 2001, the RO denied service connection for bilateral hearing loss because the Veteran's hearing acuity did not meet the VA criteria for disability.  

Subsequently, audiology testing done by the Veteran's employer yielded the following:

October 2001
Frequency     500	1000	2000	3000	4000
Right ear	10	10	10	40	40
Left ear	5	5	0	20	20

September 2002
Frequency    500    1000    2000	3000	4000
Right ear	5	10	10	30	35
Left ear	5	5	0	10	20

September 2003
Frequency    500   1000    2000    3000	4000
Right ear	5	5	5	25	30
Left ear	5	5	5	10	25

As directed by the Board in its October 2008 remand, the Veteran underwent another VA audiometric examination in July 2010.  An audiologist noted a review of the claims file and accurately summarized the hearing tests during and after service, noting the episode of right ear loss in 1982 with a later return to normal hearing acuity in service, and post service VA and private testing that showed sensorineural hearing loss, more severe on the right.  The Veteran reported intermittent recurrent tinnitus and difficulty understanding conversation.   The audiologist noted the Veteran's noise exposure from jet engine noise in service and motorcycle riding for 10 years after service, both using hearing protection.  The Veteran also used an oxotoxic medication for the control of hypertension.  Puretone thresholds were measured as follows: 

Frequency    500   1000    2000    3000	4000
Right ear	15	15	30	50	50
Left ear	10	20	10	25       45

Speech recognition scores were 88 and 92 percent on the right and left respectively.  An organic ear examination was unremarkable.  The audiologist diagnosed bilateral sensorineural hearing loss and tinnitus but found that the disorders were not caused or aggravated by noise exposure in service.  The audiologist explained that the right ear loss in 1982 resolved with normal hearing after that episode through the end of active service and that symptoms of tinnitus had not onset until many years after service.  He referred to the Institute of Medicine study, "Noise and Military Service," for the principle that noise induced hearing loss occurs at the time of the exposure and not with a delayed onset.  He referred to another text, Noise Manual, for the principle that noise induced tinnitus seldom occurs without concurrent hearing loss.  Therefore, he concluded that the post-service hearing loss and tinnitus most likely had other etiologies.  He suggested that they include aging and occupational and recreational exposure, hypertension, and caffeine use but was not able to allocate the degree of hearing loss and tinnitus to each of these causes.  

In an August 2010 letter, the Veteran reported that he always wore ear protection while testing jet engines, that the protective devices used at that time were not effective, and that technicians currently used both foam inserts and noise attenuators.  

In a January 2011 remand, the Board found that the July 2010 opinion was not adequate because the audiologist did not comment on the impact of the episodes of otitis externa that the Veteran experienced during active service.  The Board directed that the same audiologist provide an addendum opinion or that the Veteran undergo another VA examination. 

In February 2013, a different VA audiologist noted a review of the claims file and the results of the July 2010 testing.  Additional testing was not performed.  The audiologist summarized the history of testing and infections during service and post-service testing.  This audiologist found that the current hearing loss did not have its onset during active service and was not caused by in service noise exposure because no noise induced damage was noted in the active duty testing.   Regarding the episodes of otitis externa, the audiologist noted that an infection of the external ear canal or tympanic membrane, that may or may not cause effusion, causes conductive hearing loss due to middle ear pathology.  The temporary infection generally resolves over a short period of time as was indicated in the Veteran's case in July 1982.  There was no ear infection noted during the July 2010 examination when bilateral hearing loss was present.  The audiologist found that the current hearing loss was not caused by military noise exposure or otitis externa but more likely caused by aging or civilian noise exposure.  Regarding tinnitus, the audiologist noted that the Veteran did not report current tinnitus.  

In an April 2013 letter, the Veteran denied experiencing any significant post-service noise exposure and that his civilian government service occupation was as a planner and estimator in a quiet office and as a bench worker in a quiet environment.  He also noted that he did not deny experiencing tinnitus and that it would not be reasonable to deny the symptoms while aggressively pursuing a claim for service connection for that disability.  

In its August 2013 remand, the Board noted the inconsistencies between the February 2013 examiner's report and the Veteran's account of the examination in his April 2013 letter and directed the performance of another VA examination by a different audiologist.  The Board instructed the examiner to consider the episodes of right ear infections in view of the history of more severe hearing loss measured on the right, the Veteran's denial of post-service noise exposure, and that the absence of noise induced hearing loss in service does not always preclude service connection if there was in-service noise exposure, post-service hearing loss, and a medically sound basis to attribute the current findings to the injury in service.  

In January 2015, the Veteran underwent another VA audiometric examination performed by the audiologist who conducted the July 2010 examination.  The audiologist again noted a review of the claims file and VA outpatient treatment records, noise exposure during service, the history of right ear infections during service, and the post-service diagnoses of bilateral sensorineural but not conductive hearing loss.  On examination, puretone thresholds were as follows: 

Frequency    500   1000    2000    3000	4000
Right ear	20 	15	35	50	60
Left ear	15	30	15	25       45
 
Speech recognition scores were 80 and 92 percent on the right and left respectively.  The Veteran continued to report difficulty understanding conversation.  The Veteran reported that he experienced some post service occupational noise exposure but while using foam and noise suppression devices.  The audiologist continued to find that the current bilateral sensorineural hearing loss and tinnitus did not onset during service and was not caused by noise exposure or right ear infections during service.  He again noted that the Veteran did not report the onset of tinnitus until well after service and referred to the Institute of Medicine study for the principle that tinnitus rarely occurs without concurrent hearing loss as is the Veteran's case. He noted that despite the infections and noise exposure in service, there was no objective evidence of permanent hearing loss in service as shown in the testing before and after the infection in 1982.  As there was no evidence in the current or earlier post-service examinations of recurrent ear infections, the current hearing loss and tinnitus are not caused by infection.  He again noted that the Institute of Medicine study found that noise damage causes immediate effects following exposure.  

The Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  There is competent evidence that the Veteran has bilateral sensorineural hearing loss that meets the VA criteria for disability during the period of the appeal as several examinations have shown puretone thresholds of 40 decibels or greater in both ears as well as credible reports of recurrent tinnitus that have been accepted by examiners.  The Veteran is competent and credible to report the nature of his noise exposure during and after service as it is consistent with his occupations and work practices at the time of exposure.  Although he is competent to report the onset of hearing difficult in service, these reports are not consistent with the multiple audiograms obtained during service that showed normal hearing with no significant declining trend. Although the Veteran strongly believes that his current disabilities were caused by noise exposure in service, this determination is a complex medical matter requiring training and experience which the Veteran does not possess.  

The Board acknowledges the 1982 episode of right hear hearing difficulty and one occasion when a foreign object was removed from the ear, but the record is clear that it was concurrent with an infection which resolved and the object removed such that there was no impact on hearing acuity on subsequent examinations.  The Veteran was not restricted in his duties that included noise exposure during aircraft maintenance for the remainder of his service and in many marine and aircraft maintenance occupations up to the time he was transferred to administrative or bench work.  The Board acknowledges the Veteran's assessment that the protective equipment he used was not as effective as more current use of two forms of protection.  However, the severity of his noise exposure with the use of only one protective device compared with two is acknowledged but does not change the objective evidence that the exposure, at whatever degree, did not cause a decline in acuity during service.  

The Board places greatest probative weight on the observations and conclusions of the two VA audiologists who both reviewed the entire record.  Although the Board found it necessary to obtain additional clinical analysis to include consideration of all the Veteran's reports and possible factors, the Board finds that in aggregate, the opinions address the issues raised by the record and the Board and apply medical principles to the Veteran's specific case.  Even if the Veteran experienced noise exposure during service, the objective evidence in the service test results do not show a proximate, permanent decline in hearing acuity.  Moreover, the Veteran reported the onset of tinnitus well after service, not concurrent with the exposure, but consistent with the onset of the Veteran's measured hearing loss after service.  As explained by the examiners, tinnitus rarely occurs without concurrent hearing loss.  Moreover, the Veteran's hearing loss after service was not concurrent with ear infections.  In fact, there is no record of treatment for ear infections after service, thus weighing against infections a cause for the current disabilities.  Finally, as noted by the examiners, there are other factors present in this Veteran's case such as aging and use of ototoxic medications.  There are no contrary competent medical opinions of record.  Although the absence of hearing loss in service is not always fatal to a service connection claim, in this case there is no medically sound basis to attribute the hearing loss and tinnitus to noise exposure or resolved ear infections in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley, 5 Vet App at 159.  

As the preponderance of the competent and credible evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings for the Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The RO received the Veteran's claim for service connection for degenerative disc disease of the lumbar spine in March 2000.  

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).    

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of lateral motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this Formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is assigned for incapacitating episodes have a total duration of at least six weeks during the past twelve months. Id.    

Evidence of record starting in 1998 suggests that the Veteran's disability also involves numbness in the lower extremities.   The applicable diagnostic code addresses symptoms such as foot drop and slight drop of first phalanges of all toes, inability for abduction, adduction, and dorsiflexion of the foot, and anesthesia of the entire dorsum of the foot.  A 10 percent rating is for mild incomplete paralysis. A 20 percent rating is warranted where there is moderate incomplete paralysis. A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Also potentially applicable are the diagnostic codes for the anterior tibial nerve (deep peroneal) that addresses only dorsiflexion of the foot, the musculocutaneous nerve (superficial peroneal) that addresses weakened eversion of the foot, and the anterior crural nerve (femoral) that addresses paralysis of the quadriceps muscle.  38 C.F.R. § 124a. Diagnostic Code 8522, 8523, 8526.  Absent more definite identification of the affected nerve system, the Board concludes that Diagnostic Code 8521 is most applicable because it best addresses the Veteran's functional impairment and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2008).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Service treatment records show that the Veteran received outpatient treatment on several occasions for low back pain.  The Veteran credibly reported that his duties as an aircraft electrician required work in tight spaces in aircraft and lifting heavy equipment and aircraft batteries.  On one occasion, the Veteran injured his back when a hoist failed while lifting him from a pool during training.  The Veteran submitted a list of post-service employment that included work as a marine and aircraft electrician.  He submitted an occupation requirements document applicable to his more recent work as a planner and estimator that included walking and standing throughout the facility and climbing and crawling in and out of aircraft.  

In April 1998, the Veteran's private physician noted the Veteran's report of working as a helicopter technician and experienced lumbar spine pain for many years with intermittent flare-ups and radiating pain to the right leg associated with severe paresthesias of the calf and ball of the foot.  On examination, the Veteran walked with a limp with abnormal spinal curvature, muscle spasms, limited range of motion, and reduced reflex and sensation in the right leg.  A magnetic resonance image showed disc herniation at L5-S1 the Veteran underwent a right L5 delaminectomy and discectomy for treatment of the sciatic at the L5-S1 region.  

The RO received the Veteran's claim for service connection for service connection for a chronic back condition in March 2000.    

In a July 2000 letter, the Veteran's chiropractor noted that the Veteran continued to experience muscle spasms and neuritis requiring various forms of therapy.  

In July 2000, a VA physician noted the history of injuries in service and the 1998 surgery.  The Veteran reported dull aching pain and stiffness across the lumbar spine after prolonged driving, overhead work, bending, twisting, or work on his knees.  The Veteran reported radiating pain to the right thigh but no paresthesias.  The Veteran used heating pads, ice packs, a vibrator, and over-the-counter anti-inflammatory medications.  He reported that he was able to exercise on a treadmill or stationary bicycle but experienced back ache after an extended period of time.  On examination, the physician noted a normal gait and spinal contour with no muscle spasm.  Forward flexion to 50 degrees was possible before the onset of tightness but the remaining range of motion was normal.  The physician diagnosed post-operative residuals of the laminectomy.  

In a letter the same month, the Veteran noted that during the examination he was only able to bend to a two o'clock position (about 60 degrees) before experiencing burning pain.  He noted that the examiner tried to lower him farther into a downward position.  In a November 2002 letter, the Veteran reported that he had been restricted in duties at work to avoid excessive bending and was provided ergonomic chairs and work benches and no longer had to crawl on aircraft.  

In a May 2001 letter, the Veteran's work supervisor noted that the Veteran had been specially selected to work on a project and had performed steady, on-time work 60 hours per week.  

During an October 2004 RO hearing, the Veteran testified on the circumstances of his back injuries in service, the start of treatment in the early 1990s, and the surgery in 1998.  He did not discuss his current symptoms or limitations. 

In March 2005, a VA physician noted the Veteran's report of left side low back pain radiating to the leg to the ball of the foot with numbness and tingling of the toes.  He continued to use anti-inflammatory medication but denied any flare-ups or bowel or bladder dysfunction.   He reported that the 1998 surgery improved but did not relieve his symptoms.  He used a cane and could walk up to one mile before experiencing back stiffness and pain.  On examination, forward flexion was to 68 degrees without pain and 80 degrees with pain.  Extension was 20 degrees without pain and 30 degrees with pain.  Lateral flexion was 15 degrees left and 20 degrees right and left and right rotation was 10 degrees bilaterally.  The combined range of motion was 165 degrees.  There were no muscle spasms or abnormal spinal contour.  Strength, reflexes, and sensation in the lower extremities was normal although the Veteran reported numbness when his back pain was severe.  X-rays showed degenerative disc disease.  The physician noted that the symptoms were consistent with spondylosis with left L5-S1 radiculopathy but that symmetric ankle reflexes indicate that it was not severe, and he could not find any sensory deficits.  

In May 2005, the Ro granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating under Diagnostic Code 5293 for mild symptoms of intervertebral disc syndrome, effective March 2000, the date of receipt of the claim for service connection.  The RO continued the 10 percent rating after September 2002 based on range of motion under Diagnostic Code 5295 and after September 2003 under Diagnostic Code 5242, citing the absence of evidence of incapacitating episodes.  

In a July 2005 letter, his private chiropractor noted that the Veteran had an antalgic posture with severe spasms and often times with sciatica.  The chiropractor noted rigidity of musculature and evidence of intervertebral disc syndrome and on occasion has been advised to refrain from work and adhere to bed rest due to debilitating symptoms.  In another letter the same month, the Veteran's primary care physician noted that the Veteran experienced chronic back pain and that he should be provided vocational training for a position other than aircraft mechanic.    

In a July 2005 letter, the Veteran contended that his lumbar spine disorder was more severe and submitted leave and earning statements from his federal employer that showed the use of sick leave of approximately 10 days in 2003, 20 days in 2004, and eight days in the first six months of 2005.  He noted that he had been advised to refrain from work and instructed to bedrest because of debilitating back symptoms.  He also provided copies of payment receipts and records of on-going private treatment for pain management and chiropractic therapy. 

In a February 2006 letter, the Veteran reported that he was limited in extended walking and working in tight spaces in his job as an aircraft electrician and had spent 23 days in bed ordered by a physician or forced sick leave since June 2005.   He reported that the day of the March 2005 examination was "a good day."  

In statements dated in December 2007, several coworkers noted that the Veteran sustained back and knee discomfort on two occasions in June 2007 while working in an awkward position in an aircraft cockpit.  The coworker noted that during a particular project, no one else was available to perform cockpit work 8 hours a day for 45 to 60 days straight.  In a February 2008 letter, the Veteran's spouse noted that the Veteran no longer performed yard work and cleaning because of back pain that had also impaired their marital intimacy.  

In July 2007, a private orthopedic physician noted that the Veteran continued to experience low back pain.  On examination, the physician noted a straight spine with forward flexion slightly limited and positive straight leg raising tests.  A magnetic resonance image showed disc bulging or protrusions and degenerative changes at three levels.  The Veteran underwent an anterior interbody fusion procedure at two levels and a second decompression procedure from the posterior aspect.  In an October 2007 follow-up, the physician allowed the Veteran to return to sedentary work.  In a January 2008 note, the Veteran's primary care physician noted that the Veteran should perform sedentary work indefinitely but in the same month, the orthopedic physician noted that the Veteran was 100 percent better and could forward flex and touch his finger tips to just below his knees.  The Veteran reported exercising regularly and took medication sparingly.  In March 2008, the orthopedic physician noted that the Veteran was pain free and able to do anything he wished to do.  

Also in December 2012 and in a February 2008 letter, the Veteran provide a leave and earning statement that showed the use of approximately 33 days of sick leave in 2007 which is consistent with convalescence from the surgery.  The Veteran reported that he was on restricted duty for a total of 43 days and had been bed ridden for periods of two to three days at a time in the previous year.  He noted that he had been transferred to an administrative position because he could no longer work in tight spaces on aircraft and was thus limited in promotion opportunity and overtime pay.  He also noted that he could no longer perform household chores or interact with children. 

In April 2008, the RO granted a temporary total rating for convalescence from July 31, 2007 to October 1, 2007 and continued a 10 percent rating thereafter.  

In an October 2008 remand, the Board noted that the Veteran's lumbar spine disability had become more severe since the 2005 examination.  The Board directed another VA examination to include an assessment of neurological complications requested that the Veteran authorize and the RO obtain clinical records from the chiropractor for treatment as he had noted in his July 2005 letter to include the dates and duration of all prescribed bedrest due to the lumbar spine disease.  No such records have been received.   

In a December 2008 letter, the Veteran noted that he continued to experience constant right leg numbness even after the 2007 surgery.  He reported using approximately 34 days of sick leave from July 2006 to July 2007 because of severe back pain.  

In a May 2010 letter, the Veteran's pain management physician noted that he had been providing therapy with pain medication, physical therapy, medical branch blocks and ablations.  He noted that the prognosis for recovery was poor.  

In July 2010, a VA physician noted a review of the claims file and the May 2010 letter from the pain management physician.  The physician noted the treatment in service, the two spinal surgeries, and on-going therapy.  The Veteran was prescribed narcotic medication for pain but did not use support devices.  He reported an inability to walk from than a few yards.  The Veteran reported severe constant low back pain with radiating pain to both buttocks and to the left thigh, calf, foot and toes.  The Veteran did not report flare-up episodes but reported working full time but with six weeks of lost time at work in the past 12 months because of his back disability.  The physician observed an antalgic gait but no abnormal spinal contour.  There were no muscle spasms but pain on motion and muscle weakness and tenderness.  Range of motion was 45 degrees forward flexion, 20 degrees extension, 10 and 15 degrees right and left lateral flexion, and 20 and 25 degrees right and left rotation with no additional loss of function on repetition.   The combined range of motion was 135 degrees.  Reflexes and muscle strength and tone were normal.  Sensation was normal on the right but decreased on the left buttock and calf.  The physician diagnosed degenerative disc disease of the lumbar spine and left s1 radiculopathy causing increased absenteeism at work, decreased mobility and concentration, and inability to perform household chores.  

In August 2010, the AMC granted a 20 percent rating, effective October 1, 2007 under the criteria of Diagnostic Code 5243 for intervertebral disc syndrome but in the narrative based the rating on the range of forward flexion noted during the examination.  
 
In an August 2010 letter, the Veteran contended that his rating should be 40 percent or higher in view of the records of on-going therapy and use of narcotic pain medication which interfered with his job performance.  His current position was sedentary but he had to rise and take short walk breaks to reduce back pain.  He could no longer perform household chores and required assistance donning socks and shoes. 

In its January 2011 remand, the Board noted that the July 2010 examiner identified neurological complications in the Veteran's leg but did not provide sufficient information to apply the appropriate rating criteria.  The Board directed that the Veteran undergo another VA examination to include an assessment of the neurological disability.  

In March 2013, a VA physician, Dr. V.P.K., noted a review of the claims file including the two spinal surgeries and ablation therapy, and the Veteran's report of daily pain but with no flare-up episodes.  He used a cane or walker for mobility especially at night.  The Veteran reported that he had earned a degree in technical management and logistics and continued to work full time doing bench repair work.  On examination, range of motion was 45 degrees forward flexion, 20 degrees extension, 15 and 20 degrees right and left lateral flexion, and 25 degrees right and left rotation with pain on motion but no additional loss of function on repetition.   The combined range of motion was 135 degrees.   The physician noted no muscle spasms and normal strength, reflexes, and sensation.  Straight leg raising tests were negative and the physician noted no radiculopathy or other neurological complications.  The physician noted that the Veteran did not have intervertebral disc syndrome and therefore did not note any history of incapacitating episodes.  The physician referred only to the 2000 X-rays.  The physician noted that the disability would preclude operation of heavy machinery and other hazardous duties but not preclude light or sedentary duties.  

In an April 2013 letter, the Veteran noted that he had difficulty communicating with the examiner and that there were multiple discrepancies between what the examiner noted and what actually transpired during the March 2013 examination.  In particular, the examiner did not explain or recognize his symptoms during a test of sensation in the legs.  He explained that he did not deny the occurrence of flare-ups and that he consistently experienced right and left leg radiculopathy and numbness.  He also called attention to VA treatment that included medication for nerve pain and the use of a transcutaneous electric stimulation (TENS) device.   

In its August 2013 remand, the Board directed that the Veteran undergo another VA examination by a different physician to resolve the inconsistencies. 

In July 2014, VA physician, Dr. V.P.K., performed another examination and acknowledged that she was the same physician who examined the Veteran in March 2013.  The Veteran reported multiple nerve ablations with pain radiating to the buttocks and numbness below the knees to his feet and toes.  He denied any flare-up episodes.  On examination, range of motion was 80 degrees forward flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left rotation with pain on motion but no additional loss of function on repetition.   The combined range of motion was 220 degrees.  There were no muscle spasms or abnormal gait or spinal contour.  Strength and reflex testing was normal.  Sensory testing was decreased below the knee bilaterally.  The physician noted that the sensory loss was a "glove and stocking" distribution most consistent with diabetic peripheral neuropathy and not localized to a dermatome or nerve, thus not caused by the lumbar spine disorder.  Straight leg testing was negative with no indication of radiculopathy.  

In January 2015, another VA physician, Dr J. L.T., noted a review of the claims file and the Veteran's report of back stiffness and a burning sensation in the right buttocks, down to the calf with numbness at the level of the right knee and the right foot.  The Veteran used a TENS unit, a back brace, and a cane.  He denied any bowel or bladder deficits.  The Veteran denied any flare-up episodes.  On examination, range of motion was 70 degrees forward flexion, 30 degrees extension, 25 degrees right and left lateral flexion, and 30 degrees right and left rotation with pain on motion but no additional loss of function on repetition.  The combined range of motion was 210 degrees.  There were no muscle spasms.  Strength, reflex, and sensory tests were normal although the Veteran reported subjective numbness.  Straight leg raising tests were negative, and the physician noted no indications of radiculopathy.     

After review of the entire body of lay and medical evidence relevant to the lumbar spine disability symptoms and functional limitations, the Board finds that the period of the appeal is best addressed in three time intervals:  prior to July 16, 2005, the date of a letter from the Veteran; July 16, 2005 to July 31, 2007, the date of lumbar spine surgery; and October 1, 2007, the end of the temporary total rating for convalescence to the present.  

Prior to July 16, 2005

The Board finds that a rating in excess of 10 percent for degenerative disc disease of the lumbar spine was not warranted prior to July 16, 2005 under the old or new rating criteria.  

Under the old criteria, a 10 percent rating was warranted because the nature, frequency, duration and severity of the Veteran's lumbar disability was best evaluated as mild with characteristic pain on motion.  There was conflicting medical evidence regarding the presence of muscle spasms which were mentioned by the chiropractor but never observed by VA examiners, and there was no concurrent loss of lateral spine motion.  At no time was there a lay or medical observation of abnormal spinal contour.  A higher rating of 20 percent was not warranted because the symptoms were not moderate with recurring attacks.  Higher ratings under the new intervertebral disc syndrome effective September 23, 2002 were not warranted because the lay and medical evidence did not demonstrate that the Veteran experienced incapacitating episodes of a total duration of at least two weeks.  Higher ratings under the new criteria for degenerative arthritis of the spine based on range of flexion were not warranted because the range of flexion was greater than 60 degrees with a combined range of motion greater than 120 degrees.   

At the start of the appeal period in March 2000, the Veteran was experiencing the residuals of the 1998 delaminectomy and discotomy for an L5-S1 herniation.  In July 2000, the Veteran's chiropractor reported that he had been providing therapy for the Veteran's muscle spasms and neuritis.  He also noted that the Veteran had been advised, presumably by him, to refrain from work and adhere to bed rest for "debilitating" symptoms.  However, despite requests, the chiropractor never provided clinical notes or records of dates and duration of the episodes requiring bed rest.  The same month, the Veteran reported to a VA examiner that he had radiating pain but no paresthesias.  Early in this period, the Veteran reported to an examiner in July 2000 that he experienced backache and stiffness after extended exertion but was able to drive distances and exercise.  He reported in March 2005 that he could walk up to one mile.  

Although the Veteran contended in July 2000 that he required ergonomic devices and could no longer work in tight spaces, in May 2001, his supervisor noted that the Veteran was able to work steadily for 60 hours per week as an aircraft mechanic on special projects.  The Veteran submitted federal leave and earning statements showing the use of sick leave of 10 to 20 days per year from 2003 through 2005 for debilitating back symptoms.  However, there are no private or VA outpatient treatment records to support the severity or duration of these episodes or that they were exclusively used for back discomfort.  In March 2005, the Veteran denied any flare-up episodes.  Moreover, although the Veteran once reported that he could no longer work in tight spaces in aircraft, he continued to work full time in this occupation during this period of time.  Notwithstanding his reports of severe pain and limitations, he continued to be capable of accomplishing his assigned work on board aircraft.  Therefore, the Board assigns low probative weight to the Veteran's reports of persistent severe or debilitating symptoms.  

Clinical examinations in July 2000 and March 2005 showed that the Veteran could perform forward flexion to 80 to 90 degrees but with pain on motion.  Neither examiner observed demonstrated muscle spasms, absent ankle jerk, or abnormal spinal contour.   Regarding neurological complications, the Veteran is competent and credible to report that he experienced radiating pain which was supported by the chiropractor's observation of sciatica.  Radiating pain is contemplated in the General Formula criteria.  The Veteran consistently denied any bowel or bladder dysfunction.  Although the Veteran reported numbness in the lower leg on some occasions, the chiropractor repeated the Veteran's report but did not offer any clinical observations or test results, and the VA examiners noted symmetrical and normal strength, reflexes, and sensation in the lower extremities.  Therefore, a separate rating for incomplete paralysis of the sciatic nerve is not warranted.  

July 16, 2005 to July 31, 2007

The Board finds that there is little additional clinical evidence in the record relevant to this period of time.  However, in a July 16, 2005 letters, the Veteran and his chiropractor note that his disability had become more severe since the March 2005 examination.  The Board acknowledged that this was compelling evidence of increased severity in its October 2008 remand.  In the February 2006 letter, the Veteran was more specific in reporting that a physician had ordered 23 days of bed rest.  The Veteran's spouse reported that he could no longer perform yard work.  On the other hand, a supervisor in June 2007 noted that the Veteran had worked 8 hours per day for 45 to 60 straight days in his occupation as an aircraft electrician even though the Veteran reported limitation in walking and working in tight spaces.  Most significantly, the supervisor reported the June 2007 incident where the Veteran had to be assisted out of a cockpit followed the next month by an examination and imaging studies by the private orthopedic physician of additional disc bulging and herniations requiring a second surgical procedure.  

Resolving all doubt in favor of the Veteran and in recognition of the declining trend leading to surgery, the Board finds that a rating of 20 percent, but not higher, was warranted during this period of time under old and new regulations.  The rating is appropriate under the old rating for intervertebral disc syndrome for moderate symptoms with recurring attacks and under the new regulations for the incapacitating episode of between two and four weeks.  A higher rating under the old and new regulations based on limitation of motion is not warranted as the private orthopedic physician in July 2007 noted that the Veteran had only a slight limitation in flexion despite the additional disc deficits.  

Regarding neurological complications, there was no additional lay or medical evidence during this period of time relevant to paresthesias of the lower legs.  The Veteran continued to report radiating pain and the July 2007 orthopedic physician noted positive straight leg raising tests for the first time.  However, radiating pain is contemplated in the rating criteria as it is associated with the disc deficits and not dysfunction or partial paralysis of the nerve distribution system.  

From October 1, 2007

The Board finds that a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from October 1, 2007 is not warranted under the old or new regulations.  The Veteran's symptoms are best evaluated as moderate with recurring attacks, pain on motion and moderate limitation of motion with forward flexion between 30 and 80 degrees.  Higher ratings are not warranted because the range of flexion was not less than 30 degrees, because clinicians did not observe muscle spasms or abnormal spinal contour, and because there were no incapacitating episodes of between four and six weeks.  

Records of post-surgery follow-up care showed that the surgery was initially very successful.  The Veteran reported that he was assigned restricted duty and later administrative or bench work but his reported use of sick leave was consistent with the length of his 100 percent compensation during convalescence.  His attending physician noted great improvement ("100 percent better"), the ability to reach below the knee, regular exercise, and spare use of medication.  By March 2008, he noted that the Veteran could perform any activities that he wished to do.  The Veteran reported the use of 30 days of sick leave in 2009 and 2010 but did not indicate that they were of certain duration or that they included bed rest ordered by a physician.  Rather, he continued to work full time.  He did report decreased concentration at work because of the use of narcotic pain medications and the need for a cane or walker for mobility on the job, but this did not preclude this work which he reported that he enjoyed and intended to continue until retirement.  

Regarding neurological complications, the Board acknowledges that the Veteran reported radiating pain and numbness in the lower legs throughout the entire appeal period.  The Board distinguishes between radiating pain, contemplated by the various criteria for the degenerative disc disability, and nerve paresthesias causing loss of lower joint motion, strength, reflex, and sensation.  The chiropractor referred to ablations which interrupt the path of radiating pain but are not indications of nerve distribution paralysis or joint dysfunction.  In multiple VA examinations after the 2007 surgery, VA examiners noted negative straight leg tests for radiculopathy and no loss of joint function, reflex, or strength and no muscle atrophy.   On one examination in July 2010, the physician noted decreased sensation on the left buttock and calf.  In March 2013, the physician noted no loss of sensation.  In July 2014, the physician noted a "glove and stocking" loss of sensation which she associated with diabetic peripheral neuropathy and not a product of the lumbar disc disease.  Finally, the January 2015 physician noted normal sensory tests despite the Veteran's subjective report of numbness.  Therefore, the Board finds that a separate rating for incomplete paralysis of the sciatic nerve is not warranted as there is insufficient competent clinical evidence that the Veteran's subjective numbness, if any, is not caused by disc lumbar disc disease.  

Additionally, the Board contemplated whether this matter should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative disc disease of the lumbar spine with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated such as the impact of medications on concentration and limitations in mobility.  The criteria include qualitative terms such as "severe" and "pronounced" that permit consideration of all relevant symptoms and limitations.  The subjective lay assessments by the Veteran are not supported by clinical observations and pathology.  Moreover, despite the limitations reported by the Veteran, he is able to work full time, though not in tight spaces in aircraft as in earlier occupations.  

Resolving all doubt in favor of the Veteran, an increased rating of 20 percent for degenerative disc disease of the lumbar spine is warranted from July 16, 2005 to July 31, 2007.  However, as the preponderance of the evidence is against ratings in excess of 10 percent prior to July 16, 2005 and in excess of 20 percent from October 1, 2007, the "benefit of the doubt" rule is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent prior to July 16, 2005 for degenerative disc disease of the lumbar spine is denied. 

A rating of 20 percent but not higher for degenerative disc disease of the lumbar spine from July 16, 2005 to July 31, 2007 is granted. 

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine from October 1, 2007 is denied.  
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2014, the RO denied service connection for hypertension, sleep apnea, and left knee disorder, and denied increased ratings for surgical scars of the back and anterior trunk.  The Veteran expressed timely disagreement in November 2014, but the RO has not issued a statement of the case addressing these issues.  

When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of service connection for hypertension, sleep apnea, and left knee disorder, and increased ratings for surgical scars of the back and anterior trunk.  

2.  If any decision remains adverse to the Veteran inform the Veteran that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


